Case 1:18-cr-00633-EK Document 94-2 Filed 04/02/20 Page 1 of 4 PageID #: 420




                           EXHIBIT C
      Case 1:18-cr-00633-EK Document 94-2 Filed 04/02/20 Page 2 of 4 PageID #: 421


Time Message Sent on                       Message from i‐betters
                                                                                                   Message from
   February 1, 2014                             "Alexandr"
     9:09:50 PM                                                                     got question, if I have an offline wallet
                                                                                    wchich do not belong to me, but I have it with all
    9:10:00 PM                                                                      passes, is it traceable?

                                                                                    ok I will keep searching, I have first hand source
    11:55:07 AM                                                                     for databses just no power to send it all
                       Hi. All good <ss type="wink">;)</ss>
                       What offline wallet means? Do not understand <ss
    10:13:01 AM        type="sad">:(</ss>
                                                                                    with bitcoin you can have them online and offline
    10:13:22 AM                                                                     right?
    10:13:29 AM                                                                     like online wallet and offline wallet?
    10:14:14 AM        Online <ss type="smile">:)</ss>
                                                                                    my friend introduced me a bit to it, and told me ,
                                                                                    you can store your money online or keep it on
    10:16:21 AM                                                                     your hdd or usb
                                                                                    and you have login/pass to each , both are
    10:16:35 AM                                                                     anonymous right?
                       You better ask your friend more. Cause we work online with
    10:17:16 AM        online version
                                                                                    ok but this is not the main point of my question,
                                                                                    each wallet has its login and pass, but its not
    10:17:56 AM                                                                     assignet to a specific person right?
    10:18:10 AM        Yes
                                                                                    so if I take your login and pass, and change you
                                                                                    password, then you cannot use this wallet
    10:18:13 AM                                                                     anymore right?
    10:18:18 AM        You must have KYC
    10:18:27 AM        Yes <ss type="smile">:)</ss>
                                                                                    you can only see the wallet that its online but you
    10:18:30 AM                                                                     cannot do anything with it

                                                                                    so if I take your login and pass, and withdraw / sell
    10:19:23 AM                                                                     the coins to someone, can you trace me ?
    10:19:30 AM                                                                     find out who buyer was or seller?
    10:21:37 AM        Actually yes, it is possible

                                                                                    that is good in one way, and not good in a way
    10:22:09 AM                                                                     with my last question<ss type="laugh">:D</ss>
                                                                                    if I had certain amount of coins, that do not
                                                                                    belongs to me, but the owner no longer has pass
                                                                                    to it, I have pass … how would you advice me to
    10:24:39 AM                                                                     cash them?
    10:30:41 AM                                                                     (this is not a theoretical question only;>)
    11:09:22 AM        Go to exchange and sell it
                                                                                    but as I wrote it, these are not mine, I just
    11:10:07 AM                                                                     "accidently" have login/pass to it
                                                                                    so owner only see his wallet, but he cannot do
    11:10:20 AM
                                                                                    anything with it anymore
    11:12:14 AM                                                                     can you help with such deal for a % ?
    11:13:21 AM        How much btc there?
    11:13:37 AM                                                                     <ss type="smile">:)</ss>
    11:13:39 AM                                                                     800
    11:14:15 AM        You can transfer them?




                                                           Page 1 of 3
      Case 1:18-cr-00633-EK Document 94-2 Filed 04/02/20 Page 3 of 4 PageID #: 422


Time Message Sent on                      Message from i‐betters
                                                                                                       Message from
   February 1, 2014                            "Alexandr"
                                                                                        I can do anything with them, as it was my wallet,
    11:15:13 AM
                                                                                        you follow me?
    11:15:15 AM                                                                         i'm just afraid
    11:15:20 AM                                                                         the owner, when he will see their gone
    11:15:23 AM                                                                         might start to investigate
    11:15:51 AM        How much you pay us ? <ss type="smile">:)</ss>
                                                                                        this is a point to discussion, as this is my
    11:16:44 AM                                                                         "magician" trophy , I just told him I will find a way
                                                                                        to cash it<ss type="smile">:)</ss>
                                                                                        is there a way to make it as smooth and
    11:17:04 AM
                                                                                        anonymous as possible?
    11:17:09 AM        I will put it clean on your bank account
                                                                                        this is what i'm most afraid of…if it was pure cash
    11:17:40 AM                                                                         then no clues…if bank account, i'm afraid it will
                                                                                        leave a trace after me
                       In Russia I can make cash easy. Not sure it is possible in
                       Poland ))
    11:20:05 AM        Have to ask friends.

                       It is the one time business only?
    11:20:19 AM                                                                         <ss type="laugh">:D</ss>
                                                                                        if we make it good one time, we can work out
    11:20:33 AM
                                                                                        some more probably
                       Anyway. We can cash it in Russia and send to you from
    11:20:53 AM
                       Europe bank as a payment for anything

                                                                                        that sounds like good sollution, I have bank
    11:21:25 AM
                                                                                        account in Montenegro wchich is also quite
                                                                                        confidential, I guess even more than Switzerland
    11:22:02 AM        I have friends who do all these banks operations

    11:22:49 AM                                                                         what would be exchange rate for such operation
                                                                                        and how much would you expect to get for it?
                       It is stealed money.
    11:24:16 AM
                       Stealed money costs 50%
                                                                                        50% of market value you mean or you want 50%
    11:24:55 AM
                                                                                        out of it?
                       I do not put interest there. My friends will do it and give me
                       some % for that.

    11:26:47 AM        Actually I think they will do it even for 40% of sum.
                       Cause in my opinion it is easier then usual bank robberies
                       <ss type="laugh">:D</ss>
                       if it will be regular the price can be cheaper.
                                                                                        so if today 1coin is 946$ then we will get around
    11:28:05 AM
                                                                                        60% of this rate ?
    11:28:13 AM        Yes
    11:28:40 AM
                       You will get 60% to you bank account from eu company

    11:29:14 AM                                                                         I will ask magician and confirm you soon, afterall it
                                                                                        was all his job<ss type="laugh">:D</ss>
                       I would like if he can do that things regularly <ss
    11:29:51 AM
                       type="smile">:)</ss>




                                                             Page 2 of 3
      Case 1:18-cr-00633-EK Document 94-2 Filed 04/02/20 Page 4 of 4 PageID #: 423


Time Message Sent on                      Message from i‐betters
                                                                                                  Message from
   February 1, 2014                            "Alexandr"
                       Money laundering is the same tradition as smoke in London
    11:30:46 AM
                       or Sakura in Japan
                                                                                   I don;t know if he did it by accident or
    11:30:49 AM                                                                    intentionally, but as far as I remember, he found it
                                                                                   by accident and changed the pass
    11:30:53 AM                                                                    <ss type="laugh">:D</ss>
    11:30:56 AM        In russia I mean )))
                                                                                   thats why I asked you, cause I had two other
    11:31:11 AM
                                                                                   options but both shitty
    11:31:15 AM                                                                    one from israel one from germany
    11:31:19 AM                                                                    but both are us friendly
    11:31:25 AM                                                                    U.S. I mean
    11:31:55 AM        I don't care )




                                                         Page 3 of 3
